LEVINE, P. J.
Question arose in this case, whether or not a common pleas court may order payment of attorney’s fees out of a trust estate, for-'services rendered to such estate. !
Chas. Lowe was trustee of the estate' and Armstead Lowe beneficiary thereof. The attorneys, after rendering service to the estate were allowed fees for such service by the Cuyahoga Common Pleas. The trustee prosecuted error and the court of Appeals held:
1. The services rendered were in connection with a trust estate.
2. Courts of equity have jurisdiction of trust estates and may supervise and control them.
3. The order allowing the fees is in the exercise of the inherent power of a court of equity to supervise the trust estate.
Judgment -affirmed.